The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Claims 31-39 and 41-49 are presented for examination.
	Applicant’s after-final submission filed August 11, 2022 has been received and entered into the present application. Upon further reconsideration of the claimed subject matter, PROSECUTION IS HEREBY REOPENED.
	Claims 31-39 and 41-49 are pending and under examination. Claim 31 is amended. Claim 40 is cancelled. Claims 45-49 are newly added.
Applicant’s arguments, filed August 11, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of preterm birth as the single disclosed species of inflammation or condition associated with inflammation, as stated in the reply filed April 4, 2015 and confirmed in the November 18, 2019 reply, which is still in effect over the claims. 
	Since Applicant had cancelled previously pending claims 1-30 and subsequently added claims 31-41 in the November 18, 2019 reply, claims 42-43 in the May 25, 2021 reply and now claims 45-49 in the August 11, 2022 reply – which are directed to the originally elected species of preterm birth, instant claims 31-39 and 41-49 are under examination and are treated on the merits infra.
	No claims are presently withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.

Status of Objections/Rejections in the April 13, 2022 Final Office Action
	In reply to the objection to claim 40 as being allowable but dependent from a rejected base claim, as set forth at p.6 of the previous Office Action dated April 13, 2022, Applicant now amends base claim 31 to incorporate the limitations of claim 40 specifying that the DMA is administered in a dose of “approximately 1 g/kg to 5 mg/kg body weight of the pregnant human”. Accordingly, the objection is now hereby withdrawn. 
	In reply to the rejection of claims 31, 37, 39 and 41 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Sundaram et al. (Abstract F-247: “N, N-Dimethylacetamide Controls Infection-Associated Preterm Birth in a Murine Model”, Reproductive Sciences, 2011 March; 18(4, Supplement):244A) in view of Holt et al. (“The Molecular Mechanisms of Cervical Ripening Differ Between Term and Preterm Birth”, Endocrinology, 2011 March; 152(3):1036-1046), as set forth at p.7-12 of the previous Office Action dated April 13, 2022, Applicant now amends claim 31 to limit the dose of DMA to that previously recited in now cancelled claim 40 (which was not subject to rejection). Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claims 32-36, 38 and 42-43 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Sundaram et al. (Abstract F-247: “N, N-Dimethylacetamide Controls Infection-Associated Preterm Birth in a Murine Model”, Reproductive Sciences, 2011 March; 18(4, Supplement):244A) in view of Holt et al. (“The Molecular Mechanisms of Cervical Ripening Differ Between Term and Preterm Birth”, Endocrinology, 2011 March; 152(3):1036-1046), as applied above to claims 31, 37, 39 and 41, further in view of Carter (U.S. Patent Application Publication No. 2008/0213211 A1; 2008), as set forth at p.12-13 of the previous Office Action dated April 13, 2022, Applicant now amends claim 31 to limit the dose of DMA to that previously recited in now cancelled claim 40 (which was not subject to rejection). Accordingly, the rejection is now hereby withdrawn.
	Upon further reconsideration of the claimed subject matter as amended, however, new grounds for rejection are necessitated and are set forth infra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1.	Claims 31, 35, 38-39, 41, 45 and 48-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huter et al. (“Die Beeinflussung der Spontanwehentatigkeit der schwangeren Ratte durch Valium® (Diazepam) und Seine Losungsvermittler (in-vivo Messungen mittels interner Tokometrie)”, Geburtshilfe und Frauenheilkunde1, 1967; 27(6):609-615), citing to an English translation of the same, in view of Reagan-Shaw et al. “Dose Translation from Animal to Human Studies Revisited”, FASEB J, 2007; 22:659-661).
	Huter et al. teaches premature birth is a still unresolved problem and obstetricians are confronted with two tasks – to either suppress premature uterine contractions, or deliver a mostly still immature child (p.2, para.1). Huter et al. teaches an experimental study in which laboratory rats at the end of their 21-day period of pregnancy were administered anesthesia to place a pressure sensor in the uterus that was stitched into place in the abdominal wall (p.4, para.3-p.5, para.2). Huter et al. teaches that test substances were introduced via injection using a hypodermic needle into the rat’s tail vein (p.6, para.1). Huter et al. teaches that 10% inhibition of the spontaneous uterine contraction activity with reduction of basal tone was observed after administering 5 mg Valium® per kg of body weight (p.7, para.3; Fig.1, p.8). Huter et al. teaches that the effect was immediate, persisted for about 10 min and then disappeared (p.7, para.3-p.8, para.1). Huter et al. teaches that administration of 10 mg Valium® per kg of body weight yielded an almost 100% inhibition of spontaneous uterine contraction activity and reduction of the basal tone of the heavily pregnant rat’s uterus was concurrently observed (p.8, para.1; Fig.2, p.9). Huter et al. teaches that the effect was again immediate, persisted with almost total inhibition for 20 min, and after 30 min attained its initial activity level (p.8, para.1). Huter et al. teaches that the solubility promoters for valium – glycolfurol, dimethylacetamide (DMA), benzyl alcohol and rectified spirit (p.7, para.1) – were also inhibitive of uterine contraction activity (p.9, para.2). Huter et al. teaches administration of 40 mg DMA intravenously per kg of body weight to the heavily pregnant rats, and observed a 30% inhibition of spontaneous uterine contraction activity without any reduction of basal tone (p.9, para.2; Fig.4, p.11). Huter et al. teaches that the effects were immediate, and spontaneously reversible (p.9, para.2). Huter et al. cautions that it is unlikely that Valium® has a tocolytic and relaxing effect in a customary dosing of up to 100 mg (30 mg therefrom initially provided intravenously, the rest being distributed over a period of 24 h), but makes no such caution regarding the tested solubility promoters (p.15, para.2). 
	Huter et al. differs from the instant claims only insofar as it does not explicitly teach administration of DMA to a pregnant human, particularly at a dose ranging from approximately 1 g/kg to 5 mg/kg body weight of the pregnant human (claim 31), or that the DMA is the sole active agent for the prevention of preterm birth in the composition (claims 41, 45, 48-49).
	Reagan-Shaw et al. teaches that a human equivalent dose in mg/kg is calculated from the animal dose in mg/kg as multiplied by the animal Km value divided by the human Km value (animal dose (mg/kg) * (animal Km value/human Km value)) (Fig.1, p.660). Reagan-Shaw et al. teaches that the Km value for rat is 6, and the Km value for an adult human is 37 (Table 1, p.660).
	A person of ordinary skill in the art at the time the instant invention was made would have had a reasonable expectation of success in administering DMA to a pregnant human for the prevention of preterm birth because Huter et al. teaches the administration of DMA to pregnant rats as a model for human pregnancy to determine the effects of DMA on uterine contractions. The skilled artisan would have been motivated to administer DMA to a pregnant human to prevent preterm birth because Huter et al. teaches that DMA exhibited tocolytic effects when administered to heavily pregnant rats - described therein as a model for human pregnancy - thereby suggesting the ability of DMA to prevent preterm birth in a pregnant human by suppressing uterine contractions associated therewith. It would, therefore, have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made to administer DMA to a pregnant human for preventing preterm birth in view of the tocolytic effects of DMA in suppressing uterine contraction in a pregnant rat model of human pregnancy, as described by Huter et al.
	As Huter et al. specifically describes the solubility promoter DMA as itself having tocolytic effects in suppressing uterine contractions in a pregnant rat model, such teachings would have clearly suggested to the ordinarily skilled artisan that DMA may be used independently to exert these tocolytic effects in suppressing uterine contractions in a pregnant human as claimed based upon this efficacy demonstrated in Huter et al. 
	The teachings of Reagan-Shaw et al. establish a method for converting an animal dose in mg/kg to a human dose in mg/kg using allometric scaling based on body surface area. Following the method of Reagan-Shaw et al., the 40 mg/kg DMA rat dose of Huter et al. constitutes a human equivalent dose of (40 mg/kg rat dose of Huter et al.) * (6 rat Km value/37 adult human Km value) = 6.486 mg/kg, which meets Applicant’s instantly claimed dosage range of “approximately 1 g/kg to 5 mg/kg body weight of the pregnant human” (claim 31), absent any specific definition of the amount of variation tolerated by the term “approximately” as used in the instant claim. 
	In claim 35, Applicant recites that the composition of DMA is administered intravenously.
	In claim 38, Applicant recites that the composition of DMA is an intravenous solution.
	In claim 39, Applicant recites that the composition of DMA is, e.g., a solution.
	Huter et al. teaches the intravenous injection of a solution of DMA to heavily pregnant rats and observed tocolytic effects of DMA in suppressing uterine contractions.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made.

2.	Claims 32-34, 36, 42-44 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huter et al. (“Die Beeinflussung der Spontanwehentatigkeit der schwangeren Ratte durch Valium® (Diazepam) und Seine Losungsvermittler (in-vivo Messungen mittels interner Tokometrie)”, Geburtshilfe und Frauenheilkunde2, 1967; 27(6):609-615), citing to an English translation of the same, in view of Reagan-Shaw et al. “Dose Translation from Animal to Human Studies Revisited”, FASEB J, 2007; 22:659-661),
as applied above to claims 31, 35, 38-39, 41, 45 and 48-49, 
further in view of Carter (U.S. Patent Application Publication No. 2008/0213211 A1; 2008).
Huter in view of Reagan-Shaw, as applied above to claims 31, 35, 38-39, 41, 45 and 48-49.
Huter in view of Reagan-Shaw differ from the instant claims only insofar as they do not explicitly teach the further inclusion of a pharmaceutically acceptable diluent with DMA (claim 32), particularly water (claims 33-34), or that the DMA is administered intravenously as an aqueous solution (claim 36).
Carter teaches therapies useful in the prevention of preterm labor and preterm birth, which may be administered parenterally, such as via injection (p.1, para.[0002]; p.1, para.[0014]; p.10, para.[0114]). Carter teaches that the injection may be, e.g., intravenous, and further teaches that suitable vehicles for injectable pharmaceutical compositions for this purpose include, e.g., sterile, pyrogen-free water, dextrose, etc. (p.10, para.[0120]).
A person of ordinary skill in the art at the time the instant invention was made would have had a reasonable expectation of success in administering DMA to a pregnant human for preventing preterm birth, as suggested above by Huter in view of Reagan-Shaw, intravenously with a suitable vehicle, such as sterile, pyrogen-free water, because Carter teaches intravenous administration of preventive therapies for preterm birth with a pharmaceutically acceptable vehicle, such as sterile, pyrogen-free water. The skilled artisan would have found it prima facie obvious to do so because Huter et al. teaches the efficacy of DMA in suppressing uterine contractions in a pregnant rat animal model when administered via intravenous injection, and Carter documents the use of intravenous injection for administering pharmacologic therapies to prevent preterm birth, including intravenous injection when formulated with a suitable vehicle for injection, e.g., sterile, pyrogen-free water. The ordinarily skilled artisan would have also immediately recognized the benefit of using a sterile vehicle for injection to minimize introduction of bacteria into the treated subject and, thus, would have naturally considered known sterile vehicles for use in injecting preventive therapies for preterm birth, such as, e.g., sterile, pyrogen-free water for injection. 
In claims 42-44 and 46, Applicant recites that “DMA is the sole active agent for the prevention of preterm birth in the composition”.
As established above, Huter’s teachings establishing the tocolytic effects of DMA administered alone provide reason to the ordinarily skilled artisan to administer DMA as the sole tocolytic agent for suppressing uterine contractions to prevent preterm birth, as instantly claimed. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made. 

3.	Claims 37 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huter et al. (“Die Beeinflussung der Spontanwehentatigkeit der schwangeren Ratte durch Valium® (Diazepam) und Seine Losungsvermittler (in-vivo Messungen mittels interner Tokometrie)”, Geburtshilfe und Frauenheilkunde3, 1967; 27(6):609-615), citing to an English translation of the same, in view of Reagan-Shaw et al. “Dose Translation from Animal to Human Studies Revisited”, FASEB J, 2007; 22:659-661),
as applied above to claims 31, 35, 38-39, 41, 45 and 48-49, 
further in view of Evans et al. (WO 94/07496 A1; 1994).
Huter in view of Reagan-Shaw, as applied above to claims 31, 35, 38-39, 41, 45 and 48-49.
Huter in view of Reagan-Shaw differ from the instant claims only insofar as they do not explicitly teach administration of the DMA intraperitoneally (claim 37).
Evans et al. teaches tocolytic agents for use in the treatment of preterm labor, which may be administered orally, or via intravenous, intraperitoneal, subcutaneous or intramuscular injection (abstract; p.1, l.5-13; p.12, l.16-23).
A person of ordinary skill in the art at the time the instant invention was made would have had a reasonable expectation of success in administering the intravenous DMA tocolytic therapy for preventing preterm birth as described by Huter et al. via intraperitoneal injection because Evans et al. teaches intraperitoneal injection as an alternative route of injection to intravenous injection for administering tocolytic agents for suppressing preterm birth. The substitution, therefore, of intraperitoneal injection for intravenous injection described by Huter et al. would have been prima facie obvious at the time the instant invention was made because each was known in the art as an alternative means for administering tocolytic agents to prevent preterm birth and, therefore, would have been reasonably interchanged with one another based upon this equivalency. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro., Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1981) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
In claim 47, Applicant recites that “DMA is the sole active agent for the prevention of preterm birth in the composition”.
As established above, Huter’s teachings establishing the tocolytic effects of DMA administered alone provide reason to the ordinarily skilled artisan to administer DMA as the sole tocolytic agent for suppressing uterine contractions to prevent preterm birth, as instantly claimed. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made.

Response to Applicant’s Arguments
In reply, Applicant traverses the previously applied rejections, arguing that the amendments to the claims and accompanying remarks filed August 11, 2022 obviate the previously applied rejections (Remarks, p.6-7). 
Applicant’s amendments have been fully and carefully considered, and the previously applied objections and/or rejections have been withdrawn as discussed above. However, upon reconsideration of the claims as amended, new grounds for rejection are necessitated and are set forth infra. 
For these reasons supra, rejection of claims 31-39 and 41-49 is proper.

Conclusion
Rejection of claims 31-39 and 41-49 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
September 2, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The title of Huter’s publication as translated into English is “The Influencing of the spontaneous Uterine-Contraction Activity of the Pregnant Rats by means of Valium® (Diazepam) and its Solubility Promoter (in-vivo Measurements by means of internal Tocometry)”, per the cited English translation.
        2 The title of Huter’s publication as translated into English is “The Influencing of the spontaneous Uterine-Contraction Activity of the Pregnant Rats by means of Valium® (Diazepam) and its Solubility Promoter (in-vivo Measurements by means of internal Tocometry)”, per the cited English translation.
        3 The title of Huter’s publication as translated into English is “The Influencing of the spontaneous Uterine-Contraction Activity of the Pregnant Rats by means of Valium® (Diazepam) and its Solubility Promoter (in-vivo Measurements by means of internal Tocometry)”, per the cited English translation.